Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Please amend the specification at page 1 to indicate that the status of the parent applicant is “now abandoned”
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-20, it should be made clear that the “first pattern segment” and the “second pattern segments” are opaque.
In claims 1-20, it should be made clear that each opaque “parent segment” corresponds to a single micro-lens. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3-6,11,13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Li et al. 20140306360.
Li et al. 20140306360 illustrates the pixel layout in figure 2. Figure 4 illustrates the exposure according to the layout of figure 2, showing the alignment of the mask pattern with light blocking regions (404), separated by light transmitting areas (406) arranged in correspondence to the pixel diodes (PD314,PD316). The developed positive resist pattern is shown in figure 5 and the reflowed lens shapes are shown in figure 6 [0027-0034]


    PNG
    media_image1.png
    483
    516
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    591
    513
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    640
    471
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    629
    472
    media_image4.png
    Greyscale

A similar disclosure is taught with respect to figures 8-12., but additional opening are in the opaque pattern.  The octagonal patterns entirely surround the diamond/square patterns.  The octagons are surrounded on four sides by the diamond/square patterns.  The claims use comprising language and so are open to the presence of other, unrecited pattern segments. Squares are a subset of rectangles where all sides are equal.  
    PNG
    media_image5.png
    436
    456
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    556
    471
    media_image6.png
    Greyscale
 
    PNG
    media_image7.png
    656
    476
    media_image7.png
    Greyscale


Claims 1-2,5,6,11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hseieh 20120225516. 
Hseieh 20120225516 illustrates in figures 2 and 3, the formation of an array of microlenses where the shapes of the lenses changes from the center to the edge of the (two dimensional) array [0022-0026].  This is achieved by modifying the exposure so that it is increased from the center to the edge.  The height of the developed photoresist patterns (500) is illustrated in figure 5B, with the curves (200) showing the reflowed resist patterns [0028]. A mask having a mixture of square and rectangular opaque patterns is illustrated in figure 6A [0029-0030]. 

    PNG
    media_image8.png
    174
    413
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    165
    459
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    201
    425
    media_image10.png
    Greyscale


The opaque square and rectangular features in the center of the mask (604) are surrounded by various features including the smaller squares and rectangles which differ in size, orientation and/or aspect ratio.
Claims 1,9,11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Dunne et al. 20080290383.
Dunne et al. 20080290383 illustrates a mask (M10) in figure 9, which includes a combination of opaque circles ( M(L2) ) and another opaque shape ( M(L1) ), which exposes the resist pattern of figures 8B and 10.  The exposure result sin different resist shapes (P1,P2), which are then reflowed to form lens shapes (L1,L2)

    PNG
    media_image11.png
    316
    452
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    192
    472
    media_image12.png
    Greyscale

This mask is a combination of opaque circles and opaque areas similar to the cross of figure 6E of the instant specification.

Claims 1,2,5-12 and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki 20090121371, in view of Galor Glushkin et al. 20190075233 and Ahn et al. 20050067286.
Kawasaki 20090121371 illustrates in figures 2D-F, the exposure of a positive resist using a mask to form resist patterns with spacing D2, which are then reflowed to form curved lens shapes. Figure 1D-1F illustrates a similar exposure where spacings (D1,D3) are different to accommodate different photodiode positions. A top view of the mask for those exposures is illustrated in figure 3. The mask of figure 12 shows rectangular patterns. 

    PNG
    media_image13.png
    656
    229
    media_image13.png
    Greyscale
           
    PNG
    media_image14.png
    695
    239
    media_image14.png
    Greyscale
 


    PNG
    media_image15.png
    711
    428
    media_image15.png
    Greyscale
      
    PNG
    media_image16.png
    767
    461
    media_image16.png
    Greyscale

Galor Glushkin et al. 20190075233 teaches with respect to figure 2A, an array of microlenses including an array of microlenses for imaging pixels (102) with phase detection (PD) pixels (202A/204B) sparsely distributed among them [0046-0047].  These are used in autofocus control [0004]. The imaging pixels collect red, green and blue data (see figure 1E and associated text). 

    PNG
    media_image17.png
    506
    442
    media_image17.png
    Greyscale
	
    PNG
    media_image18.png
    553
    465
    media_image18.png
    Greyscale

    PNG
    media_image19.png
    266
    385
    media_image19.png
    Greyscale
 
    PNG
    media_image20.png
    288
    283
    media_image20.png
    Greyscale

Ahn et al. 20050067286 teaches with respect to figure 4a, a negative acting photoresist (410), which is exposed through a mask (414) having different sized openings. After development, square and rectangular resist patterns (including 436,426 and 616) are produced in the areas which had been exposed (negative tone), heating with reflow is disclosed (4d) to yield rounded profiles shown in figure 4e [0071-0073].

    PNG
    media_image21.png
    491
    490
    media_image21.png
    Greyscale


It would have been obvious to one skilled in the art to modify the mask pattern used in the process of forming the microlens array on the substrate including light receiving detectors shown in the cited figures of  Kawasaki 20090121371 by replacing two of the adjacent light blocking squares with a rectangle to fit into the array of square shapes over two adjacent pixels to provide the phase detection pixels of Galor Glushkin et al. 20190075233 at the same time as the other lenses (1a) with a reasonable expectation of success based upon the prior use of a single mask to form multiple features as evidenced by Ahn et al. 20050067286.

Claims 1,2,5-12 and 14-20  are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki 20090121371, in view of Galor Glushkin et al. 20190075233 and Ahn et al. 20050067286, further in view of Yang et al., 20110311919.
Yang et al., 20110311919 teaches with respect to figure 2, a mask where the four opaque segments each correspond to an area where a microlens is to be formed [0021]. A second photomask is taught where each of the opaque segments (602) correspond to a position where a microlens is to be formed and there are second segments (606) which similarly correspond to a position where a microlens is to be formed, but these include openings in the opaque segments which may be circular shapes, such as circles or ovoids or polygons such as triangular, square, rectangular, stripes or pentagonal shapes. The openings result in microlenses with reduced height [0025].

    PNG
    media_image22.png
    521
    467
    media_image22.png
    Greyscale
 
    PNG
    media_image23.png
    337
    396
    media_image23.png
    Greyscale


    PNG
    media_image24.png
    326
    423
    media_image24.png
    Greyscale
 
    PNG
    media_image25.png
    331
    359
    media_image25.png
    Greyscale
 
    PNG
    media_image26.png
    318
    373
    media_image26.png
    Greyscale


In addition to the basis above, it would have been obvious to one skilled in the art to modify the square patterns in the mask rendered obvious by the combination of Kawasaki 20090121371, Galor Glushkin et al. 20190075233 and Ahn et al. 20050067286 to reduce the height of the developed resist pattern to adjust the focus of the lens elements as taught by Yang et al., 20110311919.

Claims 1-6,9,10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki 20090121371, in view of Galor Glushkin et al. 20190075233 and Ahn et al. 20050067286 and Yang et al., 20110311919, further in view of Okazaki et al. 5948281.
Okazaki et al. 5948281 teaches with respect to figures 6-8 the exposure of the resist, development and reflow to control the height of the resist. The reflowed resist pattern is then transferred into the underlying layer by etching (41). Layer 36 is a color filter layer formed under the material layer (41). The microlenses have different curvatures and heights (9/1-10/25).
	It would have been obvious to modify the processes rendered obvious by the combination of Kawasaki 20090121371, Galor Glushkin et al. 20190075233 and Ahn et al. 20050067286 and Yang et al., 20110311919 rendered obvious above, by using the photoresist to transfer the microlens shapes into layer (140) of Lin et al. 20060183027 based upon the teachings of Okazaki et al. 5948281 to do so. 
The Okazaki et al. 5948281 is relied upon only to establish that the transfer of the lens pattern from the photoresist and into the underlying dielectric is known in the art. 

Claims 1,3-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki 20090121371, in view of Galor Glushkin et al. 20190075233 and Ahn et al. 20050067286, Yang et al., 20110311919 and Okazaki et al. 5948281, further in view of Murano JP 04-067613 and Asao et al. JP 2011-013411
Murano JP 04-067613 (machine translation enclosed) teaches with respect to figure 3A-C, that the prior art that using a square feature that when using a mask with a square shape to form features results in the circular pattern shown in figure 3B, unless there is lens aberration.  When lens aberration is present, the defocus can result in a rhombus pattern (3C) and the pattern accuracy is affected. (translation at pages 2-3, original at page 2/upper left column).  If an octagonal (8 sided) mask pattern such as shown in figure 1A is used, the pattern transferred is circular even if there is defocus (example, page 3 of translation, original at page 2/lower right column to page 3).
Asao et al. JP 2011-013411 (machine translation attached) teaches an exposure mask (1a, 2a) used in the exposure which in an array of octagonal patterns (4a). Figures 2b and 3A shown the use of this mask expose a (positive) photoresist which is developed to remove the resist in the exposed areas. To leave an array of hexagonal resist patterns (20a). This is then reflowed as in figure 3b to form the convex lens shapes (1a) on the color filter layer (14) in alignment with the light receiving elements (detectors,12) on the semiconductor substrate (11) and overcoated with the planarizing layer (13). Other lenses (1b) are later formed using resists (20b) [0015-0018].

    PNG
    media_image27.png
    275
    182
    media_image27.png
    Greyscale
                 
    PNG
    media_image28.png
    336
    182
    media_image28.png
    Greyscale


In addition to the basis above, the examiner holds that it would have been obvious to modify the opaque squares in the array of the mask rendered obvious by the combination of Kawasaki 20090121371, Galor Glushkin et al. 20190075233 and Ahn et al. 20050067286, Yang et al., 20110311919 and Okazaki et al. 5948281 by replacing them with opaque octagons as they produce round/circular resist patterns with less sensitivity to focusing as taught by Murano JP 04-067613 and are known to be useful in forming resist patterns which may be reflowed to form microlens structures as evidenced by Asao et al. JP 2011-013411. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737

/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        July 20, 2022